DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1, 3-8, 10-19 in the reply filed on 08/02/2022 is acknowledged.  The traversal is on the ground(s) that examination of all the claims can be made without serious burden.  This is not found persuasive because the species are drawn to different MOFs, electrode additive and electrochemical device respectively and such would require searching in field of search and employ different search strategies or search queries.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2, 9 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/02/2022.

Status of Claims
	Claims 1-20 are currently pending in the application, of claims 2, 9, and 20 are withdrawn from consideration.
	Claims 1, 3-8 and 10-19 are being examined on the merits in this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6-8 and 11-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cai et al. (U.S. Patent Application Publication 2016/0254567).
In reference to claim 1, an electrode (18)(24,26) (paragraph [0031], [0033]) use for an electrochemical device (10) (i.e., rechargeable battery) (paragraph [0031]) (see figure 1A), comprising:
 an electrochemical active material (i.e., graphite) (paragraph [0031]-[0032], [0120]), a conductive additive (i.e., carbon black) (paragraph [0085]-[0086]), a binder (paragraph [0034], [0047], [0085]-[0086]), and an electrode additive (i.e., MOF) (paragraph [0033]-[0034]),

    PNG
    media_image1.png
    318
    290
    media_image1.png
    Greyscale

wherein the electrode additive comprises a metal organic framework (MOF) material defining a plurality of pores, the MOF being a class of crystalline porous scaffolds constructed from metal cluster nodes and organic linkers (paragraph [0037]-[0040]), wherein the MOF material is activated under vacuum at a temperature for a period of time (paragraph [0041]). 
In reference to claim 3, Cai the MOF material is adapted such that a diameter of the pores provides a desired size to allow molecules of a liquid electrolyte to enter, and to accommodate salt anions in the liquid electrolyte (paragraph [0039]). 
In reference to claim 4, Cai teaches the MOF material comprises HKUST-1 having a formula of Cu3(BCT)2, MIL-100-Al, MIL-100-Crm MIL-100-Fe, wherein BCT is benzene-1,3,5- tricarboxylic acid and BDC is a benzene-1,4-dicarboxylic acid (see table 1).
	In reference to claim 6, Cai teaches the MOF material further has surface defects for exposing more unsaturated metal centers to coordinate salt anions in the liquid electrolyte (paragraph [0043]).
In reference to claim 7-8, these claims are considered product-by-process claims.  The cited prior art teaches all of the positively recited structure of the claimed product. The determination of patentability is based upon the product structure itself.  The patentability of a product does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). Nonetheless, Cai teaches optimization of the surface of the MOF (paragraph [0103]) and slurry casting (paragraph [0115]).
In reference to claim 11, Cai teaches an electrochemical device (10) (i.e., rechargeable battery) (paragraph [0031]) (see figure 1A) comprising: 
a positive electrode (18), a negative electrode (20), and a separator and an electrolyte (24, 26) disposed between the positive and negative electrodes (see figure 1A) (paragraph [0033]),
wherein the electrolyte is a non-aqueous liquid electrolyte comprising a metal salt dissolved in an non-aqueous solvent (paragraph [0034], [0044]); and 
wherein the positive electrodes is the electrode of claim 1, configured such that the activated MOF material is combined with and is soaked in the non-aqueous liquid electrolyte (paragraph [0044]).
In reference to claim 12, Cai teaches the non-aqueous solvent is adapted such that its polarity matches surface properties of the MOF material (paragraph [0044]).
	In reference to claim 13, Cai teaches the non-aqueous liquid electrolyte solvent comprises ethylene carbonate (EC), propylene carbonate (PC), butylene carbonate (BC), dimethyl carbonate (DMC), diethyl carbonate (DEC), ethylmethyl carbonate (EMC), methylpropyl carbonate (MPC), butylmethyl carbonate (BMC), ethylpropyl carbonate (EPC), dipropyl carbonate (DPC), cyclopentanone, sulfolane, dimethyl sulfoxide, 3-methyl-1,3-oxazolidine-2-one, γ-butyrolactone, 1,2-di-ethoxymethane, tetrahydrofuran, 2-methyltetrahydrofuran, 1,3-dioxolane, methyl acetate, ethyl acetate, nitromethane, 1,3-propane sultone, γ-valerolactone, methyl isobutyryl acetate, 2-methoxyethyl acetate, 2-ethoxyethyl acetate, diethyl oxalate, or an ionic liquid, chain ether compounds such as gamma butyrolactone, gamma valerolactone, 1,2-dimethoxyethane, and diethyl ether, cyclic ether compounds such as tetrahydrofuran, 2-methyltetrahydrofuran, 1,3-dioxolane, and dioxane, and mixtures of two or more of these solvents (paragraph [0044]).
	In reference to claim 14, Cai teaches the metal salt is adapted to have anions with desired sizes to ensure that the metal salt infiltrates into at least some of the pores of the activated MOF material and then becomes immobilized therein to form ionic conducting channels (paragraph [0045]).
	In reference to claim 15, Cai teaches the anions are bound to metal atoms of the MOF material and positioned within the pores of the MOF material (paragraph [0046]).
	In reference to claim 16, Cai teaches the metal salt comprises one or more of a lithium salt, a sodium salt, a magnesium salt, and a zinc salt (paragraph [0045]).
	In reference to claim 17, Cai teaches the lithium salts include lithium hexafluorophosphate, lithium hexafluoroarsenate, lithium bis(trifluoromethlysulfonylimide) (LiTFSI), lithium bis(trifluorosulfonylimide), lithium trifluoromethanesulfonate, lithium fluoroalkylsufonimides, lithium fluoroarylsufonimides, lithium bis(oxalate borate), lithium tris(trifluoromethylsulfonylimide)methide, lithium tetrafluoroborate, lithium perchlorate, lithium tetrachloroaluminate, lithium chloride, and combinations thereof. Examples of suitable sodium salts include sodium trifluoromethanesulfonate, NaClO4, NaPF6, NaBF4, NaTFSI (sodium(I) Bis(trifluoromethanesulfonyl)imide), NaFSI (sodium(I) Bis(fluorosulfonyl)imide), and the like. Examples of suitable Mg salts include magnesium trifluoromethanesulfonate, Mg(ClO4)2, Mg(PF6)2, Mg(BF4)2, Mg(TFSI)2 (magnesium(II) Bis(trifluoromethanesulfonyl)imide), Mg(FSI)2 (magnesium(II) Bis(fluorosulfonyl)imide), and the like. Examples of suitable Zn salts include zinc trifluoromethanesulfonate, Zn(ClO4)2, Zn(PF6)2, Zn(BF4)2, Zn(TFSI)2 (zinc(II) Bis(trifluoromethanesulfonyl)imide), Zn(FSI)2 (zinc(II) Bis(fluorosulfonyl)imide), and the like (paragraph [0045]). 
	In reference to claim 18, Cai teaches the separator comprises one or more of poly-propylene (PP), poly-ethylene (PE), polyvinylidene fluoride (PVDF), polytetrafluoroethylene (PTFE) (paragraph [0047]). 
	In reference to claim 19, LiCoO2 (LCO) and the negative electrode 20 may be formed of lithium metal (Li). Other examples of suitable positive electrodes include LiNiMnCoO2 (NMC), lithium iron phosphate (LiFePO4), lithium iron fluorophosphate (Li2FePO4F), an over-lithiated layer by layer cathode, spinel lithium manganese oxide (LiMn2O4), lithium cobalt oxide (LiCoO2), LiNi0.5Mn1.5O4, lithium nickel cobalt aluminum oxide (e.g., LiNi0.8Co0.15Al 0.0502 or NCA), lithium vanadium oxide (LiV2O5), Li2MSiO4 (M is composed of any ratio of Co, Fe, and/or Mn), or any other suitable material that can sufficiently undergo lithium insertion and deinsertion (paragraph [0032]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (U.S. Patent Application Publication 2016/0254567) as applied to claim 1 and 3-4 above, and further in view of Yang et al. (NPL, 20151).
	In reference to claim 5, Cai teaches the electrode as described above in claims 1 and 3-4. However, is silent with respect to the particulars of the MOF as recited in the instant claim.
	Yang, drawn to functionalized UiO-66 MOFs (abstract) (introduction), teaches UiO-66-X MOF as a platform for ligands of different functional groups, where X is NH2, OH and Br (abstract) (page 5828). Further, Yang teaches the MOFs having high thermal stability, resistance to some chemicals and external pressures and exhibit high proton conductivity compared to other type of MOFs (page 5828-5829). Yang teaches the MOFs having applicability in fuel cell technologies (page 5827).
	Therefore, in light of the disclosure and applicability of Yan of MOFs comprising UiO-66-NH2, UiO-66-OH, UiO-66-OH or UiO-66-Br, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode of Cai to include an MOF as taught by Yang in order to increase thermal stability, resistance to some chemicals and external pressures, as well as proton conductivity. 
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (U.S. Patent Application Publication 2016/0254567) as applied to claim 1 and 8 above, and further in view Yang et al. (NPL, 20151) and Visco et al. (CN1159253A).
In reference to claim 10, Cai teaches the electrode as described above in claims 1 and 8. Cai teaches the electrochemical active material is graphite (paragraph [0120]), the conductive additive is carbon black (CB) which encompass acetylene black (paragraph [0086]), and the binder is PVDF (paragraph [0047]).
Cai does not teach the electrode additive comprises UiO-66 and the solvent is comprises N-Methyl-2-pyrrolidone (NMP). 
Yang, drawn to functionalized UiO-66 MOFs (abstract) (introduction), teaches UiO-66-X MOF as a platform for ligands of different functional groups, where X is NH2, OH and Br (abstract) (page 5828). Further, Yang teaches the MOFs having high thermal stability, resistance to some chemicals and external pressures and exhibit high proton conductivity compared to other type of MOFs (page 5828-5829). Yang teaches the MOFs having applicability in fuel cell technologies (page 5827).
	Therefore, in light of the disclosure and applicability of Yan of MOFs comprising UiO-66-NH2, UiO-66-OH, UiO-66-OH or UiO-66-Br, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode of Cai to include an MOF as taught by Yang in order to increase thermal stability, resistance to some chemicals and external pressures, as well as proton conductivity. 
	Visco, directed to an electrochemical device (i.e., secondary cell) using positive electrode (page 1, lines 7-12), teaches the use of N-Methyl-2-pyrrolidone (NMP) as solvent in positive electrodes is well known and conventional (page 10, lines 18-22).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode of Cai to include N-Methyl-2-pyrrolidone (NMP) as such is a known and conventional solvent used for electrode configurations as taught by Visco. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Yang et al., Proton Conductivities in Functionalized UiO-66 Tuned Properties, Thermogravimetry Mass, and Molecular Simulation Analysis, Crystal Growth & Design, 2015, 15, 5827-5833.